MEMORANDUM **
Chapter 7 debtor Peli Popovich Hunt appeals pro se from the district court’s order affirming the bankruptcy court’s order converting Hunt’s chapter 11 bankruptcy proceeding to a chapter 7 proceeding. We have jurisdiction under 28 U.S.C. § 158(d). We affirm.
In the opening brief, Hunt fails to address how the bankruptcy court erred in converting Hunt’s bankruptcy case. As a result, Hunt has waived her challenge to the bankruptcy court’s order. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[O]n appeal, arguments not raised by a party in its opening brief are deemed waived.”); Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We review only issues which are argued specifically and distinctly in a party’s opening brief.”).
We reject as meritless Hunt’s contentions that the district court and bankrupt cy court lacked jurisdiction and demonstrated bias.
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.